COLLINS, J.
This case involves a construction of G-. S. 1894, § 5459, which (subdivision 6) exempts from attachment or sale on any final process :
“Three cows, ten swine, one yoke of oxen and a horse, or, in lieu of one yoke of oxen and a horse, á span of horses or mules, twenty sheep, and the wool from the same, * * * the necessary food for all the stock mentioned in this section for one year’s support, either provided or growing, or both, as the debtor may choose,” and several other articles.
The question is, is the necessary food for all these animals or stock exempt for the period mentioned, or is the exemption confined to such of the stock as the debtor may own at the time the attachment or execution is levied? It seems to a majority of the court that but one construction can be placed upon this section. See Kimball v. Woodruff, 55 Vt. 229. Certain animals are declared to be exempt, and the necessary food for all mentioned is also declared to be exempt. We are unable to read into this statute a further provision that, in order to have the benefit of the exemption, the debtor must own the animals. There is nothing ambiguous about the language used. The exemption laws are not to be construed in a narrow or illiberal manner, and the construction claimed for this subdivision by the defendants’ counsel would work positive injury and wrong in many cases. For illustration, let us suppose that the debtor owns a pair of horses, and has the necessary food for them for one year. He loses one by death, and before purchasing another the seizure is made. Under such circumstances, the debtor would be deprived of the benefit of the exemption, if counsel is. right. Tt is true that our construction leads to an exemption of food for stock in the hands of a person who has none of the animals mentioned, and no intention of obtaining them, but the remedy to be applied is with the legislature. The court *461below erred when it held that, to have the benefit of this statute, the debtor must own the stock for which exemption of food is claimed.
The order appealed from is reversed, with directions to enter judgment in favor of the plaintiff upon the verdict.